DETAILED ACTION

Response to Amendment/Arguments
	Claims 1-11 are currently pending.  New claims 8-11 have been added.  The amended claims do not overcome the previously stated 103 rejections. 
The Declaration under 37 CFR 1.132 filed 8/1/22 is insufficient to overcome the rejection of claims 1-7 based upon Yamada and Inagaki applied under 35 U.S.C. 103 as set forth in the last Office action because:  facts presented are not germane to the rejection at issue.  The unexpected result of a decrease in gas generated by Compound B2 (present invention) as compared to Compound No. 16 (Example 1-21) of Yamada is not relevant to the 103 rejection because Yamada is relied upon for teaching Compound No. 20, not Compound No. 16.  Since Compound No. 20 of Yamada is the same compound as Compound B2 of the present invention, Yamada teaches the same compound represented by Formula C of claim 1 of the present invention.  Therefore, the amount of gas generated during charged storage of the present invention would be inherent in the Yamada secondary battery and not unexpected.
The Applicant also argues that “The compound of formula 1 according to Inagaki is a phosphate or borate and does not describe a compound formula (C)”.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In addition, as stated above, the Declaration under 37 C.F.R. 1.132 is insufficient to the overcome the 103 rejection based upon Yamada and Inagaki and is not relevant to the teachings of Inagaki.
Therefore, upon further consideration, claims 1-11 are rejected under the following 103 rejections. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/1/22 was filed after the mailing date of the Non-Final Rejection on 3/15/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 2002/0076619) in view of Inagaki et al (US 2012/0244414).
Regarding claims 1-5, Yamada et al discloses a nonaqueous electrolyte secondary battery comprising: a cathode (positive electrode);  5an anode (negative electrode); and a nonaqueous electrolytic solution, wherein 15the nonaqueous electrolytic solution comprises a silicon compound having an unsaturated bond as represented by formula (I), wherein the silicon compound includes Compound 20 (compound represented by the following Formula (C), wherein, R101 to R103 each independently represent an alkyl group having 1 carbon atom and X represents an alkenyl group having 2 carbon atoms); wherein the silicon compound is present in the electrolytic solution in an amount of 0.1 to 3% by volume which corresponds to a content of the compound represented by Formula (C) that is 0.001% by mass to 10% by mass with respect to a total amount of the nonaqueous electrolyte solution; wherein X in Formula (C) is a vinyl group ([0009],[0016],[0018],[0081]).  
However, Yamada et al does not expressly teach a positive electrode comprising a metal oxide of composition formula (14):  10Lia101Nib101Coc101Md101O2 (14) wherein, a101, b101, c101 and d101 represent numerical values of 0.90≤a101≤ 1.10, 0.50≤b101≤0.98, 0.01≤c101≤0.50 and 0.01≤d101≤0.50, satisfying b101+c101+d101=1; and M represents at least one element selected from the group consisting of Mn, Al, Mg, Zr, Fe, Ti, and Er (claim 1); wherein the positive electrode comprises a metal oxide of composition formula27018PO1005US) (OP-18382-PC-US) (15): Lia102Nib102Coc102Md102O2 (15) wherein, a102, b102, c102 and d102 represent numerical values of 0.90≤a102≤1.10, 0.50≤b102≤0.90, 0.05≤ c102≤0.30 and 0.05≤d102≤0.30, satisfying b102 + c102 5+ d102 = 1; and M represents at least one element selected from the group consisting of Mn, Al, Mg, Zr, Fe, Ti, and Er (claim 2).  
Inagaki et al discloses a positive electrode active material that is LiNi0.8Co0.1Mn0.1O2 (composition formula (15), wherein a102=1, b102=0.8, c102=0.1, d102=0.1, and M=Mn) ([0148]).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Inagaki indicates that LiNi0.8Co0.1Mn0.1O2 is a suitable material for use as positive electrode active material.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use LiNi0.8Co0.1Mn0.1O2.
Regarding claims 8-11, the Office takes the position that the substituents recited in the claims are not positively recited because claim 1 recites “optionally has a substituent”.  It is suggested to amend claims 8-11 to include the limitation “wherein R101 to R103 each independently represent an alkyl group having 1 to 10 carbon atoms which has a substituent, or an aryl group having 6-18 carbon atoms which has a substituent” in order to positively recite the substituent. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 2002/0076619) in view of Inagaki et al (US 2012/0244414) as applied to claim 1 above, and further in view of Morinaka et al (US 2017/0222264).  In addition, Yamada et al also discloses a solute that is LiPF6 that is in a concentration of 1 mol/L ([0090]).
However, Yamada et al as modified by Inagaki et al does not expressly teach a nonaqueous electrolyte solution further comprising at least one compound selected from the group consisting of a difluorophosphate, a fluorosulfonate, and a salt having a bis-fluorosulfonylimide structure (claim 6); wherein the content of the at least one compound selected from the group consisting of the difluorophosphate, the 20fluorosulfonate, and the salt having a bis-fluorosulfonylimide structure is from 0.001% by mass to 10% by mass with respect to a total amount of the nonaqueous electrolyte solution (claim 7).
Morinaka et al discloses a nonaqueous electrolyte solution comprising a solute (lithium salt) that is selected from the group consisting of lithium hexafluorophosphate, lithium tetrafluoroborate, lithium bis(trifluoromethanesulfonyl)imide, lithium bis (fluorosulfonyl)imide, lithium bis(difluorophosphoryl)imide, and lithium difluorophosphate; wherein 1 mol/L of lithium difluorophosphate corresponds to 9.7% by mass with respect to a total amount of the nonaqueous electrolyte solution when assuming 1 L of electrolyte solution = 1000 g ([0027]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Yamada/Inagaki nonaqueous electrolyte solution to include a difluorophosphate or a salt having a bis-fluorosulfonylimide structure, wherein the content of difluorophosphate or salt having a bis-fluorosulfonylimide structure is from 9.7% by mass with respect to a total amount of the nonaqueous electrolyte solution in order to optimize the ionic conductivity of the nonaqueous electrolyte solution, thereby improving the cycle and output characteristics of the battery [0055]).  In addition, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Morinaka indicates that lithium bis (fluorosulfonyl)imide or lithium difluorophosphate is a suitable material for use as nonaqueous electrolyte solute.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use lithium bis (fluorosulfonyl)imide or lithium difluorophosphate.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Tavares-Crockett can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729